Citation Nr: 0301347	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  01-05 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, 
New Jersey


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

As to the issue of entitlement to an increased evaluation 
for a left leg/ankle condition, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).)

A NOD regarding the evaluation of diabetes was filed with 
the Board Member.  We refer that issue to the RO.  Since 
it was not filed with the RO, a Remand is not appropriate.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating determination 
of the Newark, New Jersey, Department of Veterans Affairs 
(VA) Regional Office (RO).  


FINDING OF FACT

PTSD is productive of occupational and social impairment 
with reduced reliability and productivity.


CONCLUSION OF LAW

PTSD is 50 percent disabling.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic 
Code 9411 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate 
the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not 
well grounded).  The new law also includes an enhanced 
duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the August 2000 rating 
determination, the May 2001 SOC, and the December 2001 
SSOC informed the appellant of the information and 
evidence needed to substantiate this claim.  Furthermore, 
in an August 2001 letter, the RO notified the veteran of 
VA's duty to notify him about his claim, VA's duty to 
assist him in obtaining evidence, what the evidence had to 
show to establish entitlement, what information and 
evidence was still needed from the veteran, what the 
veteran could do to help with his claim, where and when to 
send information, what had been done to the veteran's 
claim, and where to contact VA if the veteran had any 
questions or needed assistance. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the 
appellant, and the appellant was informed in various 
letters what records the RO was requesting and he was 
asked to assist in obtaining the evidence.  The veteran 
has also been afforded several VA examinations with regard 
to his claim.  Moreover, the veteran appeared at a hearing 
before the undersigned Board Member in September 2002.  VA 
has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.

Disability evaluations are determined by the application 
of the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2001).  The percentage ratings contained 
in the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or 
aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2001).  In determining the disability 
evaluation, the VA has a duty to acknowledge and consider 
all regulations that are potentially applicable through 
the assertions and issues raised in the record, and to 
explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing 
regulations include 38 C.F.R. §§ 4.1 and 4.2 (2001), which 
require the evaluation of the complete medical history of 
the veteran's condition.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2001).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Service connection is currently in effect for PTSD, which 
has been assigned a 30 percent evaluation.  

A 30 percent evaluation is to be assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, (weekly or 
less often), chronic sleep impairment, mild memory loss 
(such as forgetting names, directions, recent events).

A 50 percent evaluation is to be assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

A 100 percent evaluation is assigned for total 
occupational and social impairment, due to such symptoms 
as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

The Global Assessment of Function (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning in a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, FOURTH ED, American Psychiatric Association 
(1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 
(2001).  GAF scores ranging between 61 to 70 reflect some 
mild symptoms (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers).  Scores ranging from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995).

A review of the record demonstrates that the RO granted 
service connection for PTSD in a December 1990 rating 
determination and assigned a 30 percent disability 
evaluation.  

In February 2000, the veteran requested an increased 
evaluation for his PTSD indicating that his disability had 
gotten worse and that he was hospitalized for his service-
connected PTSD.  

Hospitalization records obtained in conjunction with the 
veteran's claim reveal that he was hospitalized on 
February 15,2000, for a period of 13 days.  The discharge 
summary form indicated that at the time of admission, the 
veteran's chief complaint was depression manifested with 
suicidal thoughts.  The veteran indicated that he had been 
laid off from work three weeks ago and that he began 
drinking heavily at that time.  He noted that he was 
having flashbacks which were related to his times in 
Vietnam.  

Mental status examination revealed that the veteran had 
good eye contact, and spontaneous, relevant, and coherent 
speech.  His voice had a normal tone and rate.  The 
veteran had a euthymic mood and an appropriate affect.  He 
denied audiovisual hallucinations and suicidal or 
homicidal ideations.  He had good impulse control, good 
reality testing, and intact abstract and calculating 
abilities.  He was alert, awake, and oriented times three.  
Axis I diagnoses of substance induced mood disorder, 
alcohol intoxication and dependence, and PTSD were 
rendered.  A GAF score of 41 was assigned.  At the time of 
discharge, the veteran's mood was bright and his affect 
was mood congruent.  He denied any suicidal or homicidal 
ideations and hallucinations.  He was not deemed to be a 
danger to himself or others at the time of discharge.  

At the time of a March 20, 2000, outpatient visit, the 
veteran reported that he was still having flashbacks and 
indicated that he would become disturbed when thinking 
about combat times.  He was noted to have been on Prozac 
and Risperdal since discharge from the hospital.  He 
indicated that he had been living at home with his wife 
and 17 year old daughter.  

Mental status examination performed at that time revealed 
that the veteran was alert and well verbalizing to 
interview questions.  His speech was relevant and coherent 
and he denied any hallucinations or delusions.  His memory 
was not impaired for recent or remote events and he was 
oriented to time, place, and person.  Insight and judgment 
showed no evidence of impairment.  An Axis I diagnosis of 
chronic PTSD was rendered.  The veteran was noted to be 
seeking a job and his symptoms from PTSD were flashbacks, 
depression, and anger.  A GAF score of 65 was assigned.  

In April 2000, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had been married to his second wife for 
17 years.  He noted having nightmares and interrupted 
sleep two to three times per week.  He stated that he had 
socially withdrawn.  His mood was depressed and anxious.  
The veteran indicated that he was vigilant in his 
environment.  He noted that he felt vulnerable and avoided 
crowds.  The veteran reported having worked for a company 
for 28 years and having lost his job when the company 
relocated.  He stated that he had had six to seven jobs 
since that time as a security guard and reported that he 
had also done seasonal work.  He noted that he experienced 
difficulty holding a job as a result of interpersonal 
conflicts.  

Mental status examination revealed no thought process or 
content disorder.  His speech was relevant, coherent, and 
goal directed.  His mood was anxious and depressed and his 
memory was intact.  Insight was partial and judgment was 
intact.  He was found competent to handle his own funds.  
Axis I diagnoses of PTSD and alcohol addiction, recent 
remission since February 2000, were rendered.  The 
examiner assigned a GAF score of 53 and indicated that the 
veteran had serious impairment in social and occupational 
functioning and significant PTSD symptoms.  Alcohol use 
was noted to be a means of self-medication.  

In an April 2000 report from the Newark VetCenter, the 
veteran was found to be relevant, coherent, and alert.  
His range of affect was constricted.  He was of above 
average intelligence and his speech was appropriate.  He 
was oriented times three.  His judgment was poor and his 
mood was sad.  There was no delusional material elicited 
and the veteran denied hallucinations.  He admitted to 
occasional suicidal ideation but denied preparation, plan, 
and intent.  Content of speech was future oriented.  The 
veteran denied homicidal ideation.  Profound sleep 
disturbance was reported characterized by nightmares of 
horrific events in Vietnam.  The veteran reported 
intrusive thoughts of Vietnam several times per day.  He 
attempted to avoid conversations and thoughts associated 
with Vietnam and avoided activities that would arouse 
recollections of Vietnam.  The veteran had difficulty 
falling and staying asleep.  

The veteran reported having had five jobs since 1998.  He 
noted that he had been unable to maintain stable 
employment in recent years due to his PTSD symptoms, most 
particularly his profound sleep disturbance.  He also 
noted marital dysfunction associated with his inability to 
maintain employment and PTSD symptoms.  A Diagnosis of 
chronic PTSD was rendered.  

At the time of a September 2001 VA psychiatric 
examination, the veteran reported that he was taking 
Serzone and Risperdal.  He noted a history of suicidal 
ideation and a history of getting into fights.  The 
veteran indicated that he had crying spells, nightmares, 
flashbacks, nightsweats, poor sleep, hypervigilance, an 
inability to be with people, and easy startle response.  
The veteran stated that he was working as a forklift 
operator but was isolative at work.  He indicated that his 
relationship with his wife and daughter was getting 
better.  

Mental status examination revealed hat he was dressed 
casually.  He was cooperative and his mood was neutral.  
His affect was blunted and his speech was normal.  There 
were no perceptual problems.  Thought processes and 
content were also found to be normal.  There was no 
suicidal or homicidal ideation.  He was oriented to 
person, place, and time.  Memory was 2 out of 3.  He was 
unable to do serial 7's.  Insight, judgment, and impulse 
control were fair.  

The veteran stated that he spent most of his time with his 
family and wife.  He also reported having a few friends 
from AA meetings.  He further noted being friendly with a 
few co-workers.  

The examiner indicated that the veteran had some symptoms 
of PTSD.  He noted that he was able to work although he 
was isolative.  Axis I diagnoses of PTSD and alcohol 
dependence in remission, were rendered.  The examiner 
assigned a GAF score of 55 and indicated that the veteran 
had moderate symptoms of PTSD.  As to unemployability, the 
examiner noted that the veteran was presently working.  

At the time of his September 2002 hearing before the 
undersigned Board Member, the veteran reported having 
slurring of his speech when under stress.  The veteran 
stated that he liked to stay by himself.  He further 
reported that he was still working.  He noted that he 
became nervous when he was around people.  The veteran 
testified that he was working at a temp agency job.  

The criteria for a 50 percent evaluation for PTSD have 
been met.  The Board notes that the veteran was assigned a 
GAF score of 41 at the time of his February 2000 VA 
hospitalization.  However, at the time of his release, his 
mood was noted to be bright and his affect was mood 
congruent.  Moreover, he denied any suicidal or homicidal 
ideations or any hallucinations.  He also was not deemed 
to be a danger to himself or others upon discharge.  At 
the time of his April 2000 VA examination, the veteran 
reported that he was having interrupted sleep two to three 
times per week.  He also stated that he was socially 
withdrawn.  Moreover, his mood was found to be anxious and 
depressed.  He further noted that he was vigilant and that 
he felt vulnerable and avoided crowds.  While the examiner 
assigned a GAF score of 53, which reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers), he indicated 
that the veteran had serious impairment in social and 
occupational functioning and significant PTSD symptoms.  

Furthermore, the veteran was found to have profound sleep 
disturbance, intrusive thoughts of Vietnam several times a 
day, and avoidance of conversations and activities that 
would arouse recollection Vietnam, at the time eof his 
April 2000 VetCenter interview.  The veteran also reported 
marital discord and an inability to maintain employment as 
a result of his PTSD.  Finally, at the time of his 
September 2001 VA examination, the veteran indicated that 
he had crying spells, nightmares, flashbacks, nightsweats, 
poor sleep, hypervigilance, easy startle response, and an 
inability to be with people.  Memory was impaired and the 
veteran was unable to do Serial 7's.  In addition, 
insight, judgment and impulse control were only described 
as fair.  While the examiner assigned a GAF score of 55, 
he reported that the veteran remained isolative.  

Although not all of the criteria for a 50 percent 
evaluation have been met, the overall symptomatology more 
closely reflects that necessary for a 50 percent 
evaluation.  

With regard to the criteria necessary for a 70 percent 
evaluation, the next higher evaluation, the Board notes 
that there having been no findings of obsessional rituals 
which interfere with routine activities.  As to the 
veteran's speech, the Board notes that it was found to be 
relevant at the time of a March 2000 VA outpatient visit; 
relevant, coherent, and goal-directed at the time of the 
April 2000 VA examination; appropriate at the time of the 
April 2000 VetCenter interview; and normal at the time of 
the September 2001 VA psychiatric examination.  The 
veteran has also not reported having panic attacks. 

As to spatial disorientation, the Board notes that the 
veteran was found to be oriented to time, place, and 
person at the time of his February 2000 hospitalization; 
oriented times three at the time of his April 2000 
VetCenter interview; and oriented to time, place and 
person, at the time of his September 2001 VA examination. 

There have also been no findings of neglect of personal 
hygiene or appearance.  At the time of his September 2001 
VA examination, the veteran was found to be causally 
dressed.  As to relationships, the Board notes that the 
veteran has reported having a stressful relationship with 
his wife on occasion.  However, he continues to live with 
his wife and remains married to her.  There have also been 
no reports of periods of violence.  While the veteran has 
reported having problems maintaining gainful employment, 
he was noted to be working full-time at the time of his 
September 2001 VA examination.  He also indicated tat he 
was working at the time of his September 2002 interview.  

Moreover, the GAF scores reported at the time of the VA 
examinations reflect only moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with 
peers or co-workers), with the September 2001 VA examiner 
specifically indicating that the veteran had moderate PTSD 
symptoms.  

As such, the veteran's symptoms do not meet the 
requirements for an evaluation in excess of 50 percent for 
PTSD.

The preponderance of the evidence is against the claim for 
an evaluation in excess of 50 percent and there is no 
doubt to be resolved.  Although the veteran has expressed 
his opinion regarding the degree of his impairment, the 
most probative evidence consists of the medical evidence 
prepared by skilled medical professionals, which 
demonstrates that an increased evaluation is not 
warranted.  


Extraschedular Consideration

Turning to the question of an extraschedular rating, it is 
provided under 38 C.F.R. § 3.321(a) that the provisions 
contained in the rating schedule will represent as far as 
can practicably be determined, the average impairment in 
earning capacity in civil occupations resulting from 
disability.

To accord justice to the exceptional case where the 
schedular evaluations are found to be inadequate, the 
Under Secretary for Benefits or the Director, Compensation 
and Pension Service, upon field station submission, is 
authorized to approve on the basis of the criteria set 
forth in this paragraph an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional 
cases is a finding that the case presents such an 
exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbation or illnesses proportionate 
to the severity of the several grades of disability.  
38 C.F.R. § 4.1.

The regulation provides an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities.  The veteran has not been recently 
hospitalized for his PTSD.  As to interference with 
employability, as noted above, the veteran has reported 
that he has had problems with his supervisors and co-
workers.  The Board further notes that at the time of his 
April 2000 VA examination, the veteran reported having had 
6 or 7 jobs in a short period of time since being laid off 
from the company that he had been employed with for 28 
years.  However, the veteran reported that he was employed 
on a full-time basis at the time of his September 2001 VA 
examination and testified that he was still working at the 
time of his September 2002 hearing.  Moreover, the 
currently assigned schedular disability evaluation 
contemplates interference with employment and loss of time 
from work.  

In view of these findings and in the absence of evidence, 
the Board concludes that the schedular criteria adequately 
contemplates the nature and severity of the veteran's 
currently service-connected PTSD and that the record does 
not suggest, based upon these findings documented within 
the clinical reports, that the appellant has an 
"exceptional or unusual" disability such to require 
referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service.


ORDER

A 50 percent evaluation for PTSD is granted subject to 
regulations governing monetary benefits.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



